EXHIBIT Subsidiaries Jurisdiction of Incorporation Name under which business conducted Boots & Coots Services, L.L.C. Texas Boots & Coots Services, Inc. Delaware Boots & Coots/IWC Overseas, Inc. British Virgin Islands Boots & Coots Canada, Ltd. Alberta, Canada Boots & Coots/IWC De Venezuela, S.A. Venezuela Boots & Coots International Cayman Islands HWC Limited Louisiana Boots & Coots Services de Mexico S. de R.L. de C.V. Mexico Snubco USA, Inc Wyoming Stasso Holdings, Inc. Wyoming StassCo Pressure Control, LLC Wyoming Boots & Coots Nigeria, Limited Nigeria J.W. Wright, Inc. Texas John Wright Company
